DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements filed May 1, 2020, August 11, 2020, November 30, 2020, April 21, 2021, May 2, 20201, September 28, 2021, November 24, 2021, December 13, 2021, February 15, 2022, March 17, 2022, March 31, 2022, and April 21, 2022 have been placed in the application file and the information referred to therein has been considered as to the merits. (With respect to foreign language references with no translation of the document: “If no translation is submitted, the examiner will consider the information in view of the concise explanation and insofar as it is understood on its face, e.g., drawings, chemical formulas, English language abstracts, in the same manner that non-English language information in Office search files is considered by examiner in conducting searches.” See MPEP §609.04(a)(II)(D) and 37 CFR 1.98(a)(3)(ii).)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 16 is dependent upon both claims 11, 12, and claim 15.  Claim 11 sets forth a positive electrode with a positive active material layer.  Claim 12 requires both first and second positive active materials within the positive active material layer.  Claim 15 requires a positive functional layer separate from the positive active material layer.  Lastly, claim 16 states that “the second positive active material is disposed in at least one of the positive active material layer and the positive functional layer (lines 3-4).”  Thus, claim 16 broadens the scope of the presence of the second positive active material from that of claim 12 (by giving an option where it is not part of the positive active material layer).  Accordingly, the claim language is unclear and indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0248026 (Hinoki et al.) in view of JP 2018-106879 (Ueda) and JP 2018-147672 (Aoki et al.). 
	As to claim 1, Hinoki et al. teach a negative electrode for a rechargeable lithium battery (para 0077; abs), comprising:  2a sequential laminate having a negative current collector [16], a negative active material layer [18], 3and a negative functional layer (protecting layer [30]), the negative functional layer comprising 4polyethylene particles, and 5wherein the negative active material layer comprises a negative active material including 6a crystalline carbonaceous material (i.e. graphite, which is a crystalline carbon) (figs. 3, 6; para 0077-0078, 0089, 0105).   
	Hinoki et al. do not teach (a) that the polyethylene particles are generally flake-shaped, or (b) that the thatcrystalline carbonaceous material has a ratio I(002)/1(110) of an X-ray diffraction peak intensity 7at a (002) plane to an X-ray diffraction peak intensity at a (110) plane of the crystalline 8carbonaceous material ranging from about 30:1 to about 110:1.  
	With respect to (a): Ueda teaches a similar structure, wherein polyolefin particles (i.e. polyethylene) are attached on a layer on the negative electrode (abs; para 0026).  The polyolefin particles may have an aspect ratio of 1 to 2 and have a size of 0.5 to 5 µm (and thus are considered generally flake-shaped) (para 0027).  The combination of the shape/size Ueda’s particles with the particles of Hinoki et al. would yield the predictable result of providing an operable protective layer for a negative active material.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to combine the teaching of the generally flake-shaped particles for the polyethylene (i.e. having an aspect ratio of 1 to 2 and have a size of 0.5 to 5 µm, as taught by Ueda) and apply it to the polyethylene particles of Hinoki et al., as the combination would yield the predictable result of providing an operable protective (functional) layer.  “When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id . at ___, 82 USPQ2d at 1396.” See MPEP §2141(I).  
	With respect to (b): Aoki et al. teach of using carbonaceous material, such as graphite for the negative electrode (para 0034).  The thatcrystalline carbonaceous material has a ratio I(002)/1(110) of an X-ray diffraction peak intensity 7at a (002) plane to an X-ray diffraction peak intensity at a (110) plane of the crystalline 8carbonaceous material ranging from 100(:1) or more and 400(:1) or less (overlaps claimed range, and thus renders it obvious) (para 0012).  The motivation for having a crystalline carbonaceous negative active material with a ratio I(002)/1(110) of an X-ray diffraction peak intensity 7at a (002) plane to an X-ray diffraction peak intensity at a (110) plane of the crystalline 8carbonaceous material ranging from 100(:1) or more and 400(:1) or less is that rapid charging characteristics can be more reliably improved (para 0031). Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to have a crystalline carbonaceous active material with a ratio I(002)/1(110) of an X-ray diffraction peak intensity 7at a (002) plane to an X-ray diffraction peak intensity at a (110) plane of the crystalline 8carbonaceous material ranging from 100(:1) or more and 400(:1) or less in order to reliably improve rapid charging characteristics.
	As to claim 2, Hinoki et al. teach the crystalline carbonaceous material 2comprises an artificial (synthetic) graphite or a natural graphite (para 0078). 
	As to claim 3, the combination renders the limitation obvious, as Aoki et al., relied upon to render obvious the ratio I(002)/I(110) of the X-ray 2diffraction peak intensity at a (002) plane to the X-ray diffraction peak intensity at a (110) plane 3of the crystalline carbonaceous material teaches of a ratio from 100(:1) or more and 400(:1) or less (overlaps claimed range, thus renders it obvious).  See the rejection to claim 1 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake.  
	As to claim 4, Ueda et al., relied upon to teach the shape/size of the polyethylene particles, renders obvious a the generally 2flake-shaped polyethylene particles have a particle size of about 0.5 to 5 µm (para 0027) (overlaps claimed range and thus renders it obvious).  See the rejection to claim 1 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake.  
	As to claim 5, Ueda et al., relied upon to teach the shape/size of the polyethylene particles, renders obvious a the generally 2flake-shaped polyethylene particles have a ratio of a length of a long axis to a length of a short axis (axis ratio) of 1(:1) to 2(:1) (para 0027) (overlaps claimed range and thus renders it obvious).  See the rejection to claim 1 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake.  
	As to claim 6, Ueda et al., relied upon to teach the shape/size of the polyethylene particles, renders obvious a the generally 2flake-shaped polyethylene particles have a particle size of about 0.5 to 5 µm (para 0027) (size applies to a particle thickness, as a  1:1 aspect ratio is acknowledged and thus overlaps claimed range and renders it obvious).  See the rejection to claim 1 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake.  
	As to claim 7, Hinoki et al. teach the negative functional layer further 2includes an inorganic particle and a binder (para 0103, 0108, 01133).
	As to claim 8, Ueda et al. tach that the binder is not present in more than a 10% mass (para 0115).  Accordingly, this would overlap with the claimed range of having the polyethylene particles and inorganic particles being about 80-99 wt% (as the balance of the functional material are the flake-shaped polyethylene particles and inorganic particles; see para 0103).
	As to claim 9, Hinoki et al. teach the 2polyethylene particles and the inorganic particles are included at a weight ratio of about 1:1 (i.e. 50:50) to 1:4 (i.e. 25:75) (para 0112) (overlaps claimed range and renders it obvious).  
	As to claim 10, Hinoki et al. teach that the thickness of the functional layer (protective layer) is 0.5-4 µm (para 0116) (overlaps claimed range and renders it obvious).
	As to claim 11, the negative electrode of claim 1 has been rendered obvious.  See the rejection to claim 1 for full details, incorporated herein but not reiterated herein for brevity’s sake.  Hinoki et al. additionally teaches a positive electrode comprising a positive current collector [26] and a positive active material layer [28] at least partially disposed on the positive current collector; and an electrolyte (figs. 4, 6; para 0084-0087; 0137)
	As to claim 19, Hinoki et al. teach a negative electrode for a rechargeable lithium battery (para 0077; abs), comprising:  2a sequential laminate having a negative current collector [16], a negative active material layer [18], 3and a negative functional layer (protecting layer [30]), the negative functional layer comprising 4polyethylene particles, and 5wherein the negative active material layer comprises a negative active material including 6a crystalline carbonaceous material (i.e. graphite, which is a crystalline carbon) (figs. 3, 6; para 0077-0078, 0089, 0105).  Additionally, Hinoki et al. teach 8a positive electrode comprising a positive current collector [26] and a positive active material 9layer [28] at least partially disposed on the positive current collector, and a positive functional layer (protective layer [30]) at 10least partially disposed on the positive active material layer; and an  electrolyte (fig. 4; para 0084-0087, 0137).  
	Hinoki et al. do not teach (a) that the polyethylene particles are generally flake-shaped, or (b) that the thatcrystalline carbonaceous material has a ratio I(002)/1(110) of an X-ray diffraction peak intensity 7at a (002) plane to an X-ray diffraction peak intensity at a (110) plane of the crystalline 8carbonaceous material ranging from about 30:1 to about 110:1.  
	With respect to (a): Ueda teaches a similar structure, wherein polyolefin particles (i.e. polyethylene) are attached on a layer on the negative electrode (abs; para 0026).  The polyolefin particles may have an aspect ratio of 1 to 2 and have a size of 0.5 to 5 µm (and thus are considered generally flake-shaped) (para 0027).  The combination of the shape/size Ueda’s particles with the particles of Hinoki et al. would yield the predictable result of providing an operable protective layer for a negative active material.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to combine the teaching of the generally flake-shaped particles for the polyethylene (i.e. having an aspect ratio of 1 to 2 and have a size of 0.5 to 5 µm, as taught by Ueda) and apply it to the polyethylene particles of Hinoki et al., as the combination would yield the predictable result of providing an operable protective (functional) layer.  “When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id . at ___, 82 USPQ2d at 1396.” See MPEP §2141(I).  
	With respect to (b): Aoki et al. teach of using carbonaceous material, such as graphite for the negative electrode (para 0034).  The thatcrystalline carbonaceous material has a ratio I(002)/1(110) of an X-ray diffraction peak intensity 7at a (002) plane to an X-ray diffraction peak intensity at a (110) plane of the crystalline 8carbonaceous material ranging from 100(:1) or more and 400(:1) or less (overlaps claimed range, and thus renders it obvious) (para 0012).  The motivation for having a crystalline carbonaceous negative active material with a ratio I(002)/1(110) of an X-ray diffraction peak intensity 7at a (002) plane to an X-ray diffraction peak intensity at a (110) plane of the crystalline 8carbonaceous material ranging from 100(:1) or more and 400(:1) or less is that rapid charging characteristics can be more reliably improved (para 0031). Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to have a crystalline carbonaceous active material with a ratio I(002)/1(110) of an X-ray diffraction peak intensity 7at a (002) plane to an X-ray diffraction peak intensity at a (110) plane of the crystalline 8carbonaceous material ranging from 100(:1) or more and 400(:1) or less in order to reliably improve rapid charging characteristics. (Note: An alternate rejection of claim 19, closer to the disclosure – using a second active material as the functional layer – is applied below.)
	As to claim 20, Hinoki et al. teach the positive active 2material layer  [28] is entirely disposed on the positive current collector [26], and a positive functional layer (protective layer [30]) is entirely disposed on the positive active material layer (fig. 4). (Note: An alternate rejection of claim 20, closer to the disclosure – using a second active material as the functional layer – is applied below.)
Claims 12-16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hinoki et al. in view of Ueda and Aoki et al., as applied to claim 11 above, further in view of US 2006/0099495 (Suzuki et al.). 
	As to claim 12, Hinoki et al. teach that the positive active material can be materials including a first positive active material comprising composite oxides of lithium and a metal of cobalt, manganese, nickel, or a combination thereof; or of a second positive active material comprising a compound of the formula LiMPO4 materials (M=Co, Ni, Mn, Fe, Mg, Nb, Ti, Al, Zr, VO) (para 0085) (fits claimed formula 1).
	Hinoki et al. do not teach the presence of the presence of both the first active material and the second active material.
	However, Suzuki et al. teach the presence of both a first active material (i.e. LiNiO2) and second active material (LiFePO4) in a multilayered structure (abs; fig. 1; para 0023, 0025-0028).  The motivation for having the first active material (LiNiO2) and second active material (LiFePO4) in a multi-layered structure allows for heat stability to be improved without lowering capacity and inhibiting oxidation of the separator (abs; fig. 1).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to have the first active material (LiNiO2) and second active material (LiFePO4) in a multi-layered structure in order to allow for heat stability to be improved without lowering capacity and inhibiting oxidation of the separator.
	As to claim 13, Hinoki et al. teach of LiNiO2 (para 0085) (note: matches material of secondary reference Suzuki et al.; see the rejection to claim 12 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake) (fits claimed formula with Mi-Ni, b=1, y1=0, z1=0).
	As to claim 14, Hinoki et al. includes LiFePO4 in its teaching (para 0085) (note: matches material of secondary reference Suzuki et al.; see the rejection to claim 12 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake).
	As to claim 15, the combination renders obvious, as Suzuki et al., relied upon to render obvious the provision of both first and second materials via a multi-layered structure teaches the positive electrode 2further comprises a positive functional layer at least partially disposed on the positive active  material layer (as a multi-layered structure, where the first layer [12A] and one of the second layers [12B, 12C] serve as the claimed electrode material layer with first and second active materials, and the other second layer (the other one of [12B, 12C]) serves as the functional layer (abs; fig. 1; para 0023, 0025-0028 – note [12A] contains the first active material (lithium metal oxide), while [12B, 12C] contain the second active material (LiFePO4)) has been rendered obvious.  See the rejection to claim 12 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake.
	As to claim 16, the combination renders obvious, as Suzuki et al., relied upon to render obvious the provision of both first and second materials via a multi-layered structure teaches the first positive active material is disposed in the positive active material layer, and the second positive active material is disposed in at least one of the positive active 4material layer and the positive functional layer (as a multi-layered structure, where the first layer [12A] and one of the second layers [12B, 12C] serve as the claimed electrode material layer with first and second active materials, and the other second layer (the other one of [12B, 12C]) serves as the functional layer (abs; fig. 1; para 0023, 0025-0028 – note [12A] contains the first active material (lithium metal oxide), while [12B, 12C] contain the second active material (LiFePO4)) has been rendered obvious.  See the rejection to claim 12 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake.
Alternate rejections for claims 19 and 20 (interpreted in light of the spec – using a second active material as the functional layer):
	As to claim 19, Hinoki et al. teach a negative electrode for a rechargeable lithium battery (para 0077; abs), comprising:  2a sequential laminate having a negative current collector [16], a negative active material layer [18], 3and a negative functional layer (protecting layer [30]), the negative functional layer comprising 4polyethylene particles, and 5wherein the negative active material layer comprises a negative active material including 6a crystalline carbonaceous material (i.e. graphite, which is a crystalline carbon) (figs. 3, 6; para 0077-0078, 0089, 0105).  Additionally, Hinoki et al. teach 8a positive electrode comprising a positive current collector [26] and a positive active material 9layer [28] at least partially disposed on the positive current collector; and an electrolyte (fig. 4; para 0084-0087, 0137).  
	Hinoki et al. do not teach (a) that the polyethylene particles are generally flake-shaped, (b) that the thatcrystalline carbonaceous material has a ratio I(002)/1(110) of an X-ray diffraction peak intensity 7at a (002) plane to an X-ray diffraction peak intensity at a (110) plane of the crystalline 8carbonaceous material ranging from about 30:1 to about 110:1, or (c) a functional layer at least disposed on the positive active material.  
	With respect to (a): Ueda teaches a similar structure, wherein polyolefin particles (i.e. polyethylene) are attached on a layer on the negative electrode (abs; para 0026).  The polyolefin particles may have an aspect ratio of 1 to 2 and have a size of 0.5 to 5 µm (and thus are considered generally flake-shaped) (para 0027).  The combination of the shape/size Ueda’s particles with the particles of Hinoki et al. would yield the predictable result of providing an operable protective layer for a negative active material.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to combine the teaching of the generally flake-shaped particles for the polyethylene (i.e. having an aspect ratio of 1 to 2 and have a size of 0.5 to 5 µm, as taught by Ueda) and apply it to the polyethylene particles of Hinoki et al., as the combination would yield the predictable result of providing an operable protective (functional) layer.  “When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id . at ___, 82 USPQ2d at 1396.” See MPEP §2141(I).  
	With respect to (b): Aoki et al. teach of using carbonaceous material, such as graphite for the negative electrode (para 0034).  The thatcrystalline carbonaceous material has a ratio I(002)/1(110) of an X-ray diffraction peak intensity 7at a (002) plane to an X-ray diffraction peak intensity at a (110) plane of the crystalline 8carbonaceous material ranging from 100(:1) or more and 400(:1) or less (overlaps claimed range, and thus renders it obvious) (para 0012).  The motivation for having a crystalline carbonaceous negative active material with a ratio I(002)/1(110) of an X-ray diffraction peak intensity 7at a (002) plane to an X-ray diffraction peak intensity at a (110) plane of the crystalline 8carbonaceous material ranging from 100(:1) or more and 400(:1) or less is that rapid charging characteristics can be more reliably improved (para 0031). Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to have a crystalline carbonaceous active material with a ratio I(002)/1(110) of an X-ray diffraction peak intensity 7at a (002) plane to an X-ray diffraction peak intensity at a (110) plane of the crystalline 8carbonaceous material ranging from 100(:1) or more and 400(:1) or less in order to reliably improve rapid charging characteristics. (Note: An alternate rejection of claim 19, closer to the disclosure is applied below.)
	With respect to (c): Suzuki et al. teach the presence of both a first active material (i.e. LiNiO2) (part of the claimed positive active material layer) and second active material (LiFePO4) (serving as the claimed positive functional layer) in a multilayered structure (abs; fig. 1; para 0023, 0025-0028).  The motivation for having the first active material (LiNiO2) and second active material (LiFePO4) in a multi-layered structure allows for heat stability to be improved without lowering capacity and inhibiting oxidation of the separator (abs; fig. 1).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to have the first active material (LiNiO2) and second active material (LiFePO4) in a multi-layered structure in order to allow for heat stability to be improved without lowering capacity and inhibiting oxidation of the separator.  (Note: Layers [12A] (with lithium composite oxide) and [12C] (with LiFePO4) would serve as the claimed active material layer, while layer [12B] with LiFePO4 would be the claimed functional layer – see fig. 1; para 0023, 0025-0028.)
	As to claim 20, the combination renders obvious that the positive active 2material layer is entirely disposed on the positive current collector, and a positive functional layer is entirely disposed on the positive active material layer, as Suzuki et al. is relied upon to render obvious the structure of fig. 1 where layers [12A] (with lithium composite oxide) and [12C] (with LiFePO4) would serve as the claimed active material layer, while layer [12B] with LiFePO4 would be the claimed functional layer (wherein the current collector [11] is placed next to [12C]) (fig. 1; para 0023, 0025-0028.).  See the rejection to claim 19 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake.)
Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hinoki et al. in view of Ueda and Aoki et al., as applied to claim 11 above, further in view of Suzuki et al., as applied to claim 12 above, further in view of US 2012/0321948 (Oya et al.). 
	As to claim 117, the combination does not render obvious a weight ratio of the first 2positive active material and the second positive active material is about 97:3 to about 80:20.
	However, Oya et a. teach of using both lithium nickel oxides for high capacity reasons (para 0025-0026) in addition to other materials, such as LiFePO4 (para 0056).  Specifically, the secondary active materials (i.e. LiFePO4) should not be present in more than a 30% amount in order to achieve the effect (i.e. high capacity) of the invention (abs; para 0056).  (This amount would yield an overlapping range to that claimed, thus rendering it obvious).  The motivation for having LiFePO4 present 30% or less (as compared to the lithium nickel oxide) is to achieve the effect of the invention (i.e. high capacity) (abs; para 0025-0026, 0056).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to include LiFePO4 in an amount of 30% or less (as compared to the lithium nickel oxide) in order to achieve the effect of the invention (i.e. high capacity).
	As to claim 17, the combination does not teach an amount of the first 2positive active material is about 70 wt% to about 99 wt% based on the total weight of the 3positive active material layer, and  4an amount of the second positive active material is about 1 wt% to about 30 wt% based 5on the total weight of the positive active material layer.  
	However, Oya et al. teach of using both lithium nickel oxides for high capacity reasons (para 0025-0026) in addition to other materials, such as LiFePO4 (para 0056).  Specifically, the secondary active materials (i.e. LiFePO4) should not be present in more than a 30% amount in order to achieve the effect (i.e. high capacity) of the invention (abs; para 0056).  Although Oya et al. include conductive materials and binders within their active mass, the exemplified amount (1% and 10% per 100% mass of active material; para 0102), the combination of such teachings would yield an overlapping range to that claimed, thus rendering it obvious).  The motivation for having LiFePO4 present 30% or less (as compared to the lithium nickel oxide) is to achieve the effect of the invention (i.e. high capacity) (in addition to having a balance of active material in 100 parts, conductive material in 1 part, and binder in 10 parts; para 0102) (abs; para 0025-0026, 0056).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to include LiFePO4 in an amount of 30% or less (as compared to the lithium nickel oxide, in addition to having a balance of active material in 100 parts, conductive material in 1 part, and binder in 10 parts) in order to achieve the effect of the invention (i.e. high capacity).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENIA WANG whose telephone number is (571)272-4942. The examiner can normally be reached a flex schedule, generally Monday-Thursday 5:30 -7:30(AM) and 9:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENIA WANG/Primary Examiner, Art Unit 1759